Motion Granted; Appeal Dismissed; Vacated and Remanded;                          and
Memorandum Opinion filed July 30, 2019.




                                       In The

                      Fourteenth Court of Appeals

                               NO. 14-19-00357-CV


          WINDHAVEN INSURANCE SERVICES, LLC, Appellant

                                         V.

                     CAPITOL CHEVROLET, INC., Appellee

                On Appeal from the County Court at Law No. 2
                            Travis County, Texas
                  Trial Court Cause No. C-1-CV-18-007593


                          MEMORANDUM OPINION

      This is an appeal from a judgment signed November 14, 2018. On July 17,
2019, the parties filed a joint motion to dismiss the appeal, vacate the trial court’s
judgment and remand for a new trial. See Tex. R. App. P. 42.1 and 43.2. The
motion is granted.
      Accordingly, the appeal is ordered dismissed, the trial court’s judgment is
vacated and the case is remanded for a new trial.

                                  PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.




                                         2